Hatch, J. (dissenting):
I think the judgment in this case should be reversed on the ground that upon the evidence a question of fact was presented for determination by the jury as to whether the defendant was guilty of negligence in failing to exercise reasonable care in inspecting and cleaning the sewers which overflowed, and whether the damages which the plaintiff sustained were occasioned by such neglect. Upon this subject I concur in the opinion of Mr. Justice O’Brien.
Upon the other question the proof seems to be insufficient to show any negligence, sufficient to support a verdict for the plaintiff, in the plan and construction of the sewer, or in the burdens which have been placed upon it since its construction.
Judgment affirmed, with costs.